In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐1532 
EMMA CEHOVIC‐DIXNEUF, 
                                                    Plaintiff‐Appellee, 

                                  v. 

LISA WONG, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
          No. 15‐CV‐8785 — Samuel Der‐Yeghiayan, Judge. 
                     ____________________ 

     ARGUED JANUARY 16, 2018 — DECIDED JULY 11, 2018  
                ____________________ 

   Before BAUER, ROVNER, and HAMILTON, Circuit Judges. 
    HAMILTON,  Circuit  Judge.  The  federal  Employee  Retire‐
ment Income Security Act of 1974 (ERISA) requires adminis‐
trators  of  employee  benefit  plans  to  comply  with  the  docu‐
ments that control the plans. 29 U.S.C. § 1104(a)(1)(D). In the 
case of life insurance policies, that means death benefits are 
paid to the beneficiary designated in the policy, notwithstand‐
ing equitable arguments or claims that others might assert. 
2                                                      No. 17‐1532 

     In this case, the deceased employee was Georges Cehovic, 
whose  employer  offered  its  employees  an  insurance  benefit 
plan through ReliaStar Life Insurance Company. Georges had 
two policies under the plan with ReliaStar: a basic life insur‐
ance  policy  with  a  death  benefit  of  $263,000,  and  a  supple‐
mental life insurance policy with a death benefit of $788,000. 
On  both  policies,  Georges  listed  his  sister,  plaintiff  Emma 
Cehovic‐Dixneuf,  as  the  sole  and  primary  beneficiary.  After 
Georges died, his ex‐wife, defendant Lisa Wong, claimed that 
she and the child she had with Georges were entitled to the 
death  benefits  from  the  supplemental  policy.  Any  equitable 
arguments Wong might make can gain no traction, however, 
if the supplemental life insurance policy is covered by ERISA. 
   The district court granted summary judgment for plaintiff 
Cehovic‐Dixneuf,  finding  that  the  supplemental  life  insur‐
ance policy is indeed covered by ERISA. We affirm. Defend‐
ant Wong failed to offer evidence to the district court showing 
any genuine issue of any fact material to the case. She did not 
present her evidentiary objections to Cehovic‐Dixneuf’s evi‐
dence in the district court when she could and should have. 
     As  noted, ERISA ordinarily requires plan administrators 
to manage plans according to the governing documents, in‐
cluding beneficiary designations. Kennedy v. Plan Administra‐
tor  for  DuPont  Savings  &  Investment  Plan,  555  U.S.  285,  288 
(2009) (beneficiary designation for pension plan upon partic‐
ipant’s death); Egelhoff v. Egelhoff, 532 U.S. 141 (2001) (life in‐
surance  benefits  under  ERISA  plan  awarded  to  designated 
beneficiary,  who  was  decedent’s  ex‐wife,  despite  contrary 
state law); Melton v. Melton, 324 F.3d 941 (7th Cir. 2003) (same). 
It is virtually impossible to avoid a written designation of a 
beneficiary for a life insurance policy governed by ERISA. To 
No. 17‐1532                                                       3

avoid  the  effect  of  beneficiary  designation,  therefore,  Wong 
has argued in the district court and on appeal that the supple‐
mental policy is not governed by ERISA. 
    This question on the merits is governed by our decision in 
Postma v. Paul Revere Life Insurance Co., 223 F.3d 533 (7th Cir. 
2000). We explained there the scope of ERISA’s coverage of in‐
surance  for  the  benefit  of  employees  and  the  scope  of  the 
United  States  Department  of  Labor’s  so‐called  safe‐harbor 
regulation, which offers a way to exclude insurance for em‐
ployees  from  ERISA  coverage.  We  explained  in  Postma  that 
five elements must be shown for ERISA to cover an employee 
welfare plan like an insurance plan: 
       (1) a plan, fund, or program, (2) established or 
       maintained,  (3)  by  an  employer  or  by  an  em‐
       ployee organization, or by both, (4) for the pur‐
       pose  of  providing  medical,  surgical,  hospital 
       care, sickness, accident, disability, death, unem‐
       ployment  or  vacation  benefits,  apprenticeship 
       or  other  training  programs,  day  care  centers, 
       scholarship funds, prepaid legal services or sev‐
       erance benefits, (5) to participants or their bene‐
       ficiaries. 
Id. at 537, quoting Ed Miniat, Inc. v. Globe Life Ins. Group, Inc., 
805 F.2d 732, 738 (7th Cir. 1986). All of those criteria are satis‐
fied here. The life insurance policy was part of a program es‐
tablished by Georges’s employer for the purpose of providing 
death benefits to participants or their beneficiaries. 
    Wong asserts, however, that the supplemental life insur‐
ance policy should fall outside ERISA because Georges paid 
all of the premiums on the policy himself (and, she says, with 
4                                                      No. 17‐1532 

marital assets), without any direct subsidy from the employer. 
That  is  not  enough  to  avoid  ERISA  coverage,  however.  The 
safe‐harbor  regulation  excludes  from  coverage  some  group 
insurance programs, but with four requirements that must all 
be satisfied: 
       For purposes of title I of the Act and this chap‐
       ter, the terms  “employee welfare benefit plan” 
       and “welfare plan” shall not include a group or 
       group‐type insurance program offered by an in‐
       surer to employees or members of an employee 
       organization, under which 
       (1) No contributions are made by an employer 
       or employee organization; 
       (2) Participation [in] the program is completely 
       voluntary for employees or members; 
       (3)  The  sole  functions  of  the  employer  or  em‐
       ployee organization with respect to the program 
       are, without endorsing the program, to permit 
       the insurer to publicize the program to employ‐
       ees  or  members,  to  collect  premiums  through 
       payroll deductions or dues checkoffs and to re‐
       mit them to the insurer; and 
       (4) The employer or employee organization re‐
       ceives  no  consideration  in  the  form  of  cash  or 
       otherwise  in  connection  with  the  program, 
       other than reasonable compensation, excluding 
       any  profit,  for  administrative  services  actually 
       rendered in connection with payroll deductions 
       or dues checkoffs. 
No. 17‐1532                                                             5

29 C.F.R. § 2510.3‐1(j). Wong cannot satisfy the third required 
element here. When an employer has “performed all admin‐
istrative functions associated with the maintenance of the Pol‐
icy,” the policy does not meet that requirement. Postma, 223 
F.3d at 538. 
    In this record, the key information comes from the sum‐
mary plan description. It makes clear that the employer main‐
tained  substantial  administrative  functions  beyond  the  very 
limited  ones  allowed  by  the  safe  harbor  provision.  The  em‐
ployer was listed as the policyholder for all components of the 
plan, of which the supplemental life insurance policy was but 
one menu item. The plan description also made clear that the 
supplemental life insurance policy would remain part of the 
employer’s group policy, but could be converted to an indi‐
vidual life insurance policy in certain situations. See Waks v. 
Empire Blue Cross/Blue Shield, 263 F.3d 872, 875 (9th Cir. 2001) 
(converted policy not subject to ERISA); Demars v. Cigna Corp., 
173 F.3d 443, 450 (1st Cir. 1999) (same). But see White v. Provi‐
dent  Life  &  Accident  Ins.  Co.,  114  F.3d  26,  28  (4th  Cir.  1997) 
(questioning whether converted policy was subject to ERISA); 
Glass  v.  United  of  Omaha  Life  Ins.  Co.,  33  F.3d  1341,  1346–47 
(11th  Cir.  1994)  (same).  Nothing  in  the  record  shows  that 
Georges executed such a conversion. 
   To  avoid  application  of  ERISA,  Wong  argues  that  we 
should sever the supplemental life insurance policy, for which 
Georges (the employee) paid all premiums, for consideration 
separate  from  the  basic  life  insurance  policy  and  the  other 
benefits in the employer’s group insurance plan. We rejected 
such an argument in Postma, explaining that for “purposes of 
determining  whether  a  benefit  plan  is  subject  to  ERISA,  its 
various aspects ought not be unbundled.” 233 F.3d at 538. This 
6                                                          No. 17‐1532 

rule finds support in every other circuit that has considered 
this issue. See Menkes v. Prudential Ins. Co. of America, 762 F.3d 
285, 292 (3d Cir. 2014); Gross v. Sun Life Assurance Co. of Canada, 
734  F.3d  1,  8  (1st  Cir.  2013);  Sgro  v.  Danone  Waters  of  North 
America, Inc., 532 F.3d 940, 943 (9th Cir. 2008); Gaylor v. John 
Hancock Mut. Life Ins. Co., 112 F.3d 460, 463 (10th Cir. 1997); 
Glass, 33 F.3d at 1345. We see no reason to disturb our prece‐
dent in Postma or to break from the consensus among the cir‐
cuits. 
   Wong also argues on appeal that we should reverse sum‐
mary judgment for a more basic, case‐specific reason. She ar‐
gues  that  Cehovic‐Dixneuf  simply  failed  to  come  forward 
with proper, admissible evidence to establish that the supple‐
mental life insurance policy was covered by ERISA. This ar‐
gument requires us to examine how the parties litigated the 
case in the district court and how district courts manage sum‐
mary  judgment  practice,  particularly  with  respect  to  the 
presentation of evidence for purposes of summary judgment. 
    Cehovic‐Dixneuf  moved  for  summary  judgment  on  the 
ground that ERISA mandated that she receive the funds un‐
der  the  policy.  In  support  of  her  motion,  Cehovic‐Dixneuf 
provided  the  summary  plan  description,  as  well  as  the  un‐
sworn admissions by insurer ReliaStar in its own pleadings. 
In her appellate briefing, Wong argues that Cehovic‐Dixneuf 
failed to submit admissible evidence to support her motion. 
She asserts that ReliaStar’s assertions in its pleadings are hear‐
say  if  offered  against  Wong  to  prove  their  truth.  Also, 
Cehovic‐Dixneuf did not present an affidavit from ReliaStar 
attesting to truth of those assertions. Even the summary plan 
description, which was the centerpiece of Cehovic‐Dixneuf’s 
No. 17‐1532                                                        7

motion, was not submitted with an affidavit properly authen‐
ticating it. 
    In response to the motion for summary judgment, Wong 
did not submit evidence of her own. Nor did she challenge in 
any way the admissibility of Cehovic‐Dixneuf’s evidence. In‐
stead,  Wong  disputed  Cehovic‐Dixneuf’s  assertions  of  facts 
by trying to re‐characterize the import of the ReliaStar mate‐
rials and by arguing that the life insurance company’s admis‐
sions  could  not  bind  Wong.  Based  on  the  arguments  pre‐
sented  on  the  motion  for  summary  judgment,  the  district 
court  correctly  granted  summary  judgment  for  Cehovic‐
Dixneuf, as we explained above. 
     To be clear, if Wong had raised her hearsay and authentic‐
ity  objections  in  response  to  the  original  motion,  her  argu‐
ments might well have had merit. At the same time, we expect 
it  would  not  have  been  difficult  for  Cehovic‐Dixneuf  to  fix 
those problems with a supplemental affidavit or two. On ap‐
peal, Wong has not argued that Cehovic‐Dixneuf’s factual as‐
sertions  are  wrong,  but  only  that  they  were  not  supported 
properly. 
    Looking  generally  at  how  summary  judgment  practice 
works, as the moving party, Cehovic‐Dixneuf could support 
her assertions of undisputed facts using a variety of materials, 
including depositions, affidavits, and other documents in the 
record. Fed. R. Civ. P. 56(c)(1)(A). Still, the materials presented 
should  be  admissible  in  evidence  or  point  to  evidence  that 
would be admissible at trial (as affidavits may be used to pro‐
vide testimony that would be admissible through oral  testi‐
mony at trial). See Fed. R. Civ. P. 56(c)(4) (affidavits or decla‐
rations “must be made on personal knowledge, set out facts 
8                                                            No. 17‐1532 

that would be admissible in evidence, and show that the affi‐
ant or declarant is competent to testify on the matters stated”); 
see,  e.g.,  Cairel  v.  Alderden,  821  F.3d  823,  830  (7th  Cir.  2016); 
Stinnett v. Iron Works Gym/Executive Health Spa, Inc., 301 F.3d 
610, 613 (7th Cir. 2002); Ford v. Wilson, 90 F.3d 245, 247 (7th Cir. 
1996).   In the briefing on a motion for summary judgment, 
either  side  may  object  that  the  other’s  evidence  “cannot  be 
presented in  a form that would  be admissible  in  evidence.” 
Fed. R. Civ. P. 56(c)(2). 
     Those  are  the  key  elements  of  the  legal  framework  for 
summary  judgment  evidence.  But  we  also  have  to  keep  in 
mind the adversarial process, which district courts can and do 
rely  on  to  identify  disputed  issues  in  summary  judgment 
practice as in other aspects of litigation. It is not unusual for 
parties to submit documentary evidence to support or oppose 
summary judgment, as happened here, without fully authen‐
ticating  the  documents  with  affidavits  thorough  enough  to 
overcome  any  and  all  evidentiary  objections  that  could  be 
raised. Baines v. Walgreen Co., 863 F.3d 656, 662 (7th Cir. 2017) 
(“Evidence offered at summary judgment must be admissible 
to the same extent as at trial, at least if the opposing party objects, 
except that testimony can be presented in the form of affida‐
vits or transcripts of sworn testimony rather than in person.”) 
(emphasis added); Fenje v. Feld, 301 F. Supp. 2d 781, 811 (N.D. 
Ill. 2003); Elghanmi v. Franklin College of Indiana, Inc., No. IP 99‐
879‐C, 2000 WL 1707934 at *1 (S.D. Ind. Oct. 2, 2000).  
    When that happens—when one side fails to cross all evi‐
dentiary t’s and dot all procedural i’s—it is also not unusual 
for opposing lawyers to choose to overlook available eviden‐
tiary  or  other  procedural  objections.  Lawyers  should  know 
their  cases.  Courts  are  entitled  to  rely  on  lawyers  to  decide 
No. 17‐1532                                                          9

which  potential  objections  are  worth  raising  and  which  are 
not. This is especially so when many such defects in summary 
judgment  evidence  could  be  cured  quickly  with  a  supple‐
mental affidavit or two. Neither the rules of evidence nor the 
rules of civil procedure require lawyers or judges to raise all 
available evidentiary objections.   
    If Wong had raised in the district court the evidentiary ar‐
guments she makes on appeal, perhaps she might have had 
some  success,  at  least  temporarily,  or  perhaps  Cehovic‐
Dixneuf might have responded with a supplemental affidavit 
or two to cure the problems. Wong did not do that. She never 
denied the truth or admissibility of the documents showing 
the  supplemental  life  insurance  policy  was  a  component  of 
the group health plan offered to Georges and his fellow em‐
ployees. She simply disputed, without evidence of her own, 
Cehovic‐Dixneuf’s legal arguments about the significance of 
the plan documents and other facts. 
    After  the  district  court  granted  summary  judgment  for 
Cehovic‐Dixneuf,  Wong  filed  a  motion  for  reconsideration 
raising  for  the  first  time  the  evidentiary  objections  she  pur‐
sues on appeal. The district judge properly treated the motion 
as one to alter or amend the judgment under Rule 59(e) and 
denied the motion. See Lardas v. Grcic, 847 F.3d 561, 566 (7th 
Cir. 2017). Until Wong filed that motion, the district judge had 
no notice that she believed Cehovic‐Dixneuf’s summary judg‐
ment materials posed any evidentiary problems. All the dis‐
trict  judge  knew  based  on  Wong’s  response  to  Cehovic‐
Dixneuf’s statement of facts was that Wong disagreed with the 
legal import of those facts. 
   Rule 59(e) did not give Wong a right to avoid forfeiture of 
her evidentiary arguments by failing to raise them before the 
10                                                         No. 17‐1532 

court’s  original  ruling  on  the  merits  of  the  motion.  District 
courts need not grant Rule 59(e) motions “to advance argu‐
ments or theories that could and should have been made be‐
fore the district court rendered a judgment.” Miller v. Safeco 
Ins. Co. of America, 683 F.3d 805, 813 (7th Cir. 2012), quoting LB 
Credit  Corp.  v.  Resolution  Trust  Corp.,  49  F.3d  1263,  1267  (7th 
Cir. 1995). That rule makes especially good sense in this con‐
text,  where  the  potential  evidentiary  defects  on  summary 
judgment often can be  cured  easily. Because Wong failed  to 
make  her  evidentiary  arguments  before  the  district  court 
made its decision to grant summary judgment, she forfeited 
those arguments. 
     We see no abuse of discretion by the district judge in deny‐
ing the Rule 59(e) motion. In denying a motion to reconsider 
a summary judgment opinion, in a passage quoted by other 
courts  literally  hundreds  of  times,  the  late  Judge  Shadur 
wrote thirty years ago that “this Court’s opinions are not in‐
tended as mere first drafts, subject to revision and reconsider‐
ation at a litigant’s pleasure.” Quaker Alloy Casting Co. v. Gulfco 
Industries,  Inc.,  123  F.R.D.  282,  288  (N.D.  Ill.  1988)  (denying 
motion  to  reconsider  certain  conclusions  in  summary  judg‐
ment decision); see also, e.g., Caisse Nationale de Credit Agricole 
v.  CBI  Industries,  Inc.,  90  F.3d  1264,  1270  (7th  Cir.  1996)  (“A 
party seeking to defeat a motion for summary judgment is re‐
quired  to  ‘wheel  out  all  its  artillery  to  defeat  it.’”),  quoting 
Employers  Ins.  of  Wausau  v.  Bodi‐Wachs  Aviation  Ins.  Agency, 
Inc., 846 F. Supp. 677, 685 (N.D. Ill. 1994); Fast Tek Group, LLC 
v. Plastech Engineered Products, Inc., No. 1:05‐cv‐1868, 2006 WL 
3409171,  *5  (S.D.  Ind.  Nov.  27,  2006)  (denying  motion  to  re‐
consider  grant  of  summary  judgment  relying  on  new  argu‐
ments and new evidence); Pickett v. Prince, 5 F. Supp. 2d 595, 
596–97 (N.D. Ill. 1998) (collecting cases and denying motion 
No. 17‐1532                                                       11

to reconsider grant of summary judgment based on argument 
not  raised  in  original  briefing).  Having  decided  the  motion 
before it correctly, on the briefs and record before it, the dis‐
trict court  was not required to vacate that  decision  to  allow 
Wong  to  start  all  over  again  on  the  basis  of  arguments  she 
could and should have made earlier. 
   The judgment of the district court is 
                                                       AFFIRMED.